DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The reference cited in the IDS have been considered by examiner.

11f(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “control unit,” “first switch unit,” and first driver unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language generate” and “coupled”  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller (control unit, see specification page 6, line 20); switch (first switch unit, see specification page 5, line 17); first driver chips (first driver unit, see specification page 7, line 19).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DRIVING PASSIVE LIGHT EMITTING DIODE ARRAY HAVING A DRIVER FOR OUTPUTTING SWITCHING OUTPUT SIGNALS.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Reasons for Allowance
Claim 1, Kawana et al (U.S. Patent Pub. No. 2017/0076666) discloses a driving device (fig. 1) operatively associated with a first light emitting diode (LED) array (10), and comprising: 
(fig. 1, [0046, 0049 and 0066]); 
a first switch unit (21) adapted to be coupled to the first LED array, to receive a first switching output (CA), and to switch among different conduction states based on the first switching output, (fig. 2, [0047 and 0049]); and 
a first driver unit (33) coupled to said control unit (31) and said first switch unit (21), adapted to be further coupled to the first LED array (10), and to receive the gray scale output (IS) and the synchronization signal (ADS) from said control unit,
wherein said first driver unit (33) generates a plurality of first drive outputs (data line DL for outputting data signals) for receipt by the first LED array (10) based on the gray scale output (IS) and the synchronization signal (ADS), (fig. 3, [0046-0047 and 0066-0067]); and 
wherein the first LED array (10) is driven to emit light by said first switch unit (21) based on the first switching output (CA) and by said first driver unit (33) through the first drive outputs (DL), (fig. 2, [0046-0049]).

Kimura et al (U.S. Patent Pub. No. 2007/0120778) discloses wherein said first driver unit (60, 82 and 84) generates the first switching output (RL0-RLn) for receipt by said first switch unit (61-0 to 61-2) based on a first clock signal (S70) and the synchronization signal (S70), (fig. 1, [0047-0051 and 0056]).

However, none of the prior art of record teaches the limitation “wherein said first driver unit generates the first switching output for receipt by said first switch unit based on a first clock signal and the synchronization signal, and generates a plurality of first drive outputs for receipt by the first LED array based on the first clock signal, the gray scale output and the synchronization signal” as recited in claim 1. 

Claims 2-13 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishimoto et al (U.S. Patent Pub. No. 2008/0186258) discloses a display device and method of displaying image.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691